The Court
were divided in opinion.
Judge Pickering held the plea a good bar, and Judge Cushing the contrary.
They gave their reasons at length; in substance using the same arguments as the counsel had used.
The cause was, of course, continued till May Term, 1798; when it was again argued, by Mr. Livermore for the defendant, and Mr. Parsons for the plaintiff.
The Court, consisting of Chief Justice Ellsworth and the District Judge, were divided in opinion ; Judge Pickering adhering to the opinion he gave before, and the Chief Justice agreeing in opinion with the former circuit judge.
Judgment according to law was given in favor of the demurrer, and the plaintiff, accordingly, had his execution against the administrator de bonis propriis. (a) , 1

 I did not hear the last argument, hut was informed that it did not differ materially from the former, and that Chief Justice Ellsworth delivered his opinion in a very masterly manner, and much to the satisfaction of those who heard him.
Exeter, 10 Nov. 1798. J. S.


 See the next case, N. H. Strafford Bank v. Mellen.